This cause is pending before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline. Upon consideration thereof, it is ordered by the court that this matter is remanded to the board for clarification of the board’s recommendation that purports to adopt the *1443panel’s findings of fact and misconduct, yet finds that respondent violated only Prof.Cond.R. 3.1 and Gov.Bar R. V(4)(G), while the panel found that respondent violated Prof.Cond.R. 3.1, Prof.Cond.R. 8.4(d), Prof.Cond.R. 8.4(h), and Gov.Bar R. V(4)(G).
Proceedings before this court in this case are stayed until further order of this court.